internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------ -------------------------------- ----------------------------------- - department of the treasury washington dc person to contact --------------------- ---------- ------------- telephone number --------------------- refer reply to cc psi b02 - plr-147667-03 date date ------- ------------- --------------- ------------------------------ legend x ---------------------------------------------------- a year state dear -------------------------- submitted by x’s authorized representative on behalf of x requesting a ruling on the federal_income_tax consequences of the conversion of x from a general_partnership into a limited_liability_company llc proposes to convert to an llc by filing articles of organization pursuant to the applicable state law each partner’s total percentage interest in x’s profits losses and capital will remain the same when x is converted into an llc the business of x will continue in the same manner after the conversion the partners of x have negative capital accounts through the end of year secured_by x’s property and all partners are jointly and severally liable for the debt after the conversion into an llc each partner will personally guarantee the debt so that this responds to a letter dated date and subsequent correspondence the information submitted states that x is a state general_partnership that at the end of year x held long-term debt in the amount of a this debt is sec_752 provides that any increase in a partner’s share of the liabilities of sec_721 provides that no gain_or_loss shall be recognized to a partnership plr-147667-03 all partners will remain jointly and severally liable the information submitted states that there will be no change in any partner’s share of x’s liabilities sec_708 of the internal_revenue_code provides that a partnership is considered as continuing if it is not terminated under sec_708 a partnership is considered as terminated only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 of the income_tax regulations provides in part that a contribution of property to a partnership does not constitute a sale_or_exchange for purposes of sec_708 or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership property is subject shall to the extent of the fair_market_value of such property be considered as a liability of the owner of the property incurs both an increase in the partner’s share of the partnership liabilities or the partner’s individual liabilities and a decrease in the partner’s share of the partnership liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution of money to the partnership generally the contribution to or distribution from a partnership of property subject_to a liability or the termination of the partnership under sec_708 will require that increases and decreases in liabilities associated with the transaction be netted to determine if a partner will be deemed to have made a contribution or received a distribution as a result of the transaction sec_752 provides that any decrease in a partner’s share of the liabilities of sec_1_752-1 provides that if as a result of a single transaction a partner sec_752 provides that for purposes of sec_752 a liability to which a revrul_84_52 1984_1_cb_157 considers the federal_income_tax plr-147667-03 consequences of converting a general_partnership into a limited_partnership each partner’s total percentage interest in the partnership’s profits losses and capital remained the same after the conversion further the business of the general_partnership continued to be carried on after the conversion revrul_84_52 treats the conversion as an exchange under sec_721 and no gain_or_loss is recognized by the partners under sec_741 or sec_1001 the rev_rul holds that the general_partnership is not terminated because the business of the general_partnership will continue after the conversion and because under sec_1 b a transaction governed by sec_721 is not treated as a sale_or_exchange for purposes of sec_708 revrul_84_52 also holds that if the partners’ shares of partnership liabilities do not change there will be no change in the adjusted_basis of any partner’s interest in the partnership if there is a change in the partners’ shares of partnership liabilities and such change causes a deemed contribution of money to the partnership by a partner under sec_752 then the adjusted_basis of that partner’s interest shall under sec_722 be increased by the amount of such deemed contribution if the change in the partners’ shares of the partnership’s liabilities causes a deemed_distribution of money by the partnership to a partner under sec_752 then the basis of that partner’s interest shall under sec_733 be reduced but not below zero by the amount of such deemed_distribution and gain will be recognized by that partner under sec_731 to the extent the deemed_distribution exceeds the adjusted_basis of that partner’s interest in the partnership the rev_rul further holds that under sec_1223 there will be no change in the holding_period of any partner’s total interest in the partnership partnership into a domestic llc classified as a partnership for federal tax purposes revrul_95_37 holds that the federal_income_tax consequences described in revrul_84_52 apply to the conversion of a domestic_partnership into a domestic llc that is classified as a partnership for federal tax purposes the rev_rul explains that these federal tax consequences are the same whether the resulting llc is formed in the same state or in a different state than the converting domestic_partnership partnership does not close with respect to all the partners or with respect to any partner and the resulting domestic llc does not need to obtain a new taxpayer_identification_number the rev_rul further concludes that its holdings apply regardless of the manner in which the conversion is achieved under state law revrul_95_37 also holds that the taxable_year of the converting domestic revrul_95_37 1995_1_cb_130 examines the conversion of a domestic based on the information submitted and provided that x is classified as a plr-147667-03 partnership for federal tax purposes we rule that the partners’ capital accounts in the llc will be the same as their capital accounts in the general_partnership in addition the conversion will not cause x nor its partners to recognize gain_or_loss provided that the partners’ respective shares of liabilities under sec_752 do not change upon the conversion except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the facts described under any other provision of the code or regulations pursuant to a power_of_attorney on file with this office a copy of this letter is being provided to x’s authorized representative x llc should attach a copy of this letter to its first federal tax_return provides that it may not be used or cited as precedent enclosures j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer who requested it sec_6110 copy of this letter copy for sec_6110 purposes sincerely yours
